10-03764-smb          Doc 88   Filed 06/10/20 Entered 06/10/20 22:38:48          Main Document
                                            Pg 1 of 4



IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

In re:                                             Chapter 15 Case
FAIRFIELD SENTRY LIMITED, et al.,                  Case No. 10-13164 (SMB)
Debtor in Foreign Proceedings.                     Jointly Administered

FAIRFIELD SENTRY LTD. (IN                          Adv. Pro. No. 10-03496 (SMB)
LIQUIDATION), et al.,
                        Plaintiffs,
                                                   Administratively Consolidated
                 v.
THEODOOR GGC AMSTERDAM, et al.,
                         Defendants.

This filing applies to Defendants in adversary
proceedings listed at Appendix A, herein.


                   DECLARATION OF DAVID J. MOLTON
  IN SUPPORT OF LIQUIDATORS’ MEMORANDUM OF LAW IN OPPOSITION TO
              DEFENDANTS’ RENEWED MOTION TO DISMISS

          I, David J. Molton, do hereby declare, under penalty of perjury under the laws of the

United States of America, that the following is true and correct to the best of my knowledge and

belief:

          1.     I am a member of the law firm of Brown Rudnick LLP, counsel for Kenneth Krys

and Greig Mitchell, (together, the “Liquidators” or “Foreign Representatives”), in their capacities

as the duly appointed Liquidators and Foreign Representatives of Fairfield Sentry Limited (In

Liquidation), Fairfield Sigma Limited (In Liquidation), and Fairfield Lambda Limited (In Liqui-

dation). I submit this Declaration in support of the Liquidators’ Memorandum of Law in Opposi-

tion to Defendants’ Renewed Motion to Dismiss.
10-03764-smb      Doc 88       Filed 06/10/20 Entered 06/10/20 22:38:48         Main Document
                                            Pg 2 of 4



       2.      Attached as Exhibit 1 is a true and correct copy of an affidavit of service dated

October 19, 2010, from Christopher Michael Lau Kamg, a process server engaged by Brown

Rudnick LLP, reflecting service upon the defendant HSBC Private Bank (Suisse) SA (“HSBC

Suisse”) and its counsel, Cleary Gottlieb Steen & Hamilton LLP, in Fairfield Sentry Ltd. (In Liq-

uidation) v. HSBC Private Bank (Suisse) SA, No. 10-ap-03633 (SMB) (Bankr. S.D.N.Y.)

(Dkt. 15)—the proceeding identified by the Court for briefing on the service issue on the second

round of motions to dismiss.

       3.      Attached as Exhibit 2 is a true and correct copy of relevant service dates and ap-

pearances of Swiss defendants’ counsel, compiled from the public dockets in this litigation.

       4.      Attached as Exhibit 3 is a true and correct copy of an e-mail dated May 27, 2020,

from Julie Perez, Manager of Client Services at Process Service Network, LLC, a company

Brown Rudnick LLP has previously used to effect service via Article 5 of the Convention on the

Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters (the

“Hague Convention”), to Brown Rudnick LLP, attaching an estimate of certain costs for serving

exemplar complaints on the Swiss Defendants under the Hague Convention, including translation

of complaints and summons and service thereof (the “Estimate”).

       5.      According to the Estimate, the costs of translating a complaint or summons for

service under the Hague Convention into French, German, or Italian (official languages of Swit-

zerland, with the relevant language dependent upon the location of the Defendant) would be

$0.38 per word.

       6.      There are 42 total actions against the 123 Swiss Defendants listed on Appendix G

to Defendants’ consolidated Renewed Motion to Dismiss [Docket No. 2903].




                                                2
10-03764-smb       Doc 88     Filed 06/10/20 Entered 06/10/20 22:38:48           Main Document
                                           Pg 3 of 4



       7.      As set forth in the Estimate, the cost for translating the complaint against HSBC

Suisse would be $6,101.66.

       8.      Beyond that, the Estimate provides that a complaint of approximately 13,000

words would cost approximately $5,000 each. At that per-complaint cost, the translation costs

for the 40 Swiss Defendants’ complaints of substantially similar length would total approximate-

ly $200,000.

       9.      Further, the Estimate provides that a complaint of approximately 42,000 words—

applicable to 1 of the Swiss Defendants’ proceedings (i.e., No. 10-ap-03636)—would cost ap-

proximately $16,031.82 to translate.

       10.     Additionally, the Estimate provides that it would cost approximately $170 to

translate a summons for each Swiss Defendant. Per that estimate, it would cost approximately

$20,910 total to translate a summons for each of the 123 Swiss Defendants.

       11.     Finally, according to the Estimate, service fees for service on a single Swiss De-

fendant would be $795 per address served. Applying the process server’s bulk discount, it would

cost approximately $29,397 to serve all 123 Swiss Defendants.

       12.     Accordingly, totaling the foregoing sums based on the Estimate, service on the

Swiss Defendants would cost, at minimum, an estimated $272,441.

       13.     The Liquidators would likely incur substantial additional attorneys’ fees and other

costs for staff time not reflected in the sum above.

       14.     The Liquidators may likely incur additional costs if: (i) a complaint were translat-

ed into multiple languages, where defendants named in the same complaint are located in differ-

ent language regions of Switzerland; or (ii) a Swiss Defendant were served at more than one ad-

dress in Switzerland.

                                                 3
10-03764-smb    Doc 88   Filed 06/10/20 Entered 06/10/20 22:38:48   Main Document
                                      Pg 4 of 4




Dated:   New York, New York
         May 29, 2020

                                     DAVID J. MOLTON




                                        4
